Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered November 8, 2004, convicting him of robbery in the first degree, robbery in the second degree, burglary in the first degree, and kidnapping in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People laid a proper foundation for a third-party’s testimony regarding the complainant’s prior identification of the defendant as the perpetrator of the crime. The complainant testified that she previously identified the perpetrator, but that she was “not sure” as of the time of the trial if the defendant was the person who robbed her (see CPL 60.25; People v Diggs, 5 AD3d 395 [2004]; People v Victor, 271 AD2d 556 [2000]; cf. People v Quevas, 81 NY2d 41 [1993]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s contention raised in point III of his brief does not require reversal, and his remaining contentions are unpreserved for appellate review. Miller, J.P, Florio, Dillon and Angiolillo, JJ., concur.